DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A1-B1-C2-D2 in the reply filed on 8/5/22 is acknowledged.  
 	Regarding A1-A2, Applicant's remarks are persuasive, and A1-A2 are rejoined together.
 	Regarding B1-B2, Applicant asserts Paragraph 42 describes overmolding with respect to surface perturbations.  This is not found persuasive because Paragraph 42 is listing several options of how to aid gripping of the lead, including the separate options of (a) surface perturbations and (b) overmolded material.  Nevertheless, upon further consideration, Paragraph 42 notes the overmolded material serves a dual purpose of aiding grip and distributing force, and thus B1 and B2 are rejoined together in light of Applicant's election of an overmolded material in species C2.
 	Regarding C1-C2, Applicant asserts that the embodiments of overmolding overlap with the subject matter of how the flexure fingers move, deform, flex, etc.  This is not found persuasive because it appears to be a conclusory statement.  The morphology of the fingers (i.e. structural shape/design of the fingers) appears to be a separate feature from providing an additional overmold on the fingers.
 	In summary, A1-A2 and B1-B2 are rejoined together, while the restriction of C1-C2 and D1-D2 is still deemed proper and is therefore made FINAL.
Claims 13, 15, 29, 39 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/5/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 16-21, 34-26, 30-34, 36, 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (US 2006/0127158).

    PNG
    media_image1.png
    473
    739
    media_image1.png
    Greyscale

 	Regarding claims 1-3, 6-8, 17-21, 24-26, 31-34, Olson discloses substantially the same invention as claimed (Figure 5 provided above for example), including an anchor for a medical device lead (abstract) comprising a flexure finger portion having a plurality of flexure finger members forming an anchor lumen configured for insertion of a lead body therein (Figure 5: 112, 113; Paragraph 40), a radial bulkhead portion having a radial bulkhead with a flexure profile configured to operatively engage the plurality of flexure finger members and induce flexure of the flexure finger members (Figure 5: 114; Figure 9B), and a locking mechanism configured to retain the flexure finger portion and the radial bulkhead portion in relative positions to maintain the flexure of the flexure finger members (Figures 5, 8; Paragraph 21).
 	Regarding claims 5, 23, 36, Olson discloses the flexure profile of the bulkhead portion comprises an annular flexure point as recited (Figures 5, 9).
 	Regarding claims 16, 30, 40, Olson discloses the locking mechanism comprises an annual ring and groove interface as recited (Figures 8, 14-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-10, 27, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2006/0127158) in view of Pohndorf (US 4,672,979).
 	Regaridng claims 9-10, 27, 37, Olson does not disclose an additional gripping feature as recited.  However, Pohndorf teaches collet fingers can include surface perturbations, in order to provide additional grip on the lead (Figure 3).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Olson as taught by Pohndorf to include surface perturbations as recited, in order to enhance grip on the lead.

Claim(s) 9, 11, 12, 14, 27, 28, 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2006/0127158) in view of Malinowski (US 2012/0221109).
 	Regarding claims 9, 11, 12, 14, 27, 28, 37, 38, Olson does not disclose aiding grip or additional force distribution as recited.  However, Malinowski teaches collet fingers can include additional overmolded material, in order to aid grip and better distribute the compressive forces on the lead (Figure 5A: 220; Paragraph 38).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Olson as taught by Malinowski to include additional overmolded material as recited, in order to aid grip and better distribute the compressive forces on the lead.

Allowable Subject Matter
Claims 4, 22, 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cross (US 5,843,146), Pohndorf (US 4,672,979; cited above), Sharma (US 2013/0204336: Figures 7-8) shows a lead anchor with fingers and locking bulkhead.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792